      Case 19-44123-elm13 Doc 2 Filed 10/04/19                         Entered 10/04/19 14:43:28               Page 1 of 19
Law Office of Wally W. Wadsworth
606 W. Wheatland Rd.
Suite 107
Duncanville, TX. 75116

Bar Number: MS 100542
Phone: (972) 298-3100

                                    IN THE UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                              FORT WORTH DIVISION

In re: Fredorick Oneal Jackson                    xxx-xx-2059             §          Case No:
       1420 Swift Fox Drive                                               §
                                                                                     Date:        10/3/2019
       Lancaster, TX 75134                                                §
                                                                          §          Chapter 13
                                                                          §

      Blair Kantrice Jackson                      xxx-xx-4279
      1420 Swift Fox Drive
      Lancaster, TX 75134



                                  Debtor(s)




                                                  DEBTOR'S(S') CHAPTER 13 PLAN
                                              (CONTAINING A MOTION FOR VALUATION)

                                                            DISCLOSURES
    This Plan does not contain any Nonstandard Provisions.

    This Plan contains Nonstandard Provisions listed in Section III.
    This Plan does not limit the amount of a secured claim based on a valuation of the Collateral for the claim.
    This Plan does limit the amount of a secured claim based on a valuation of the Collateral for the claim.

This Plan does not avoid a security interest or lien.
Language in italicized type in this Plan shall be as defined in the "General Order 2017-01, Standing Order Concerning Chapter 13
Cases" and as it may be superseded or amended ("General Order"). All provisions of the General Order shall apply to this Plan
as if fully set out herein.




                                                                 Page 1
Plan Payment:    $2,500.00                      Value of Non-exempt property per § 1325(a)(4):         $0.00
Plan Term:     60 months                        Monthly Disposable Income per § 1325(b)(2):         $0.00
Plan Base:    $150,000.00                       Monthly Disposable Income x ACP ("UCP"):          $0.00
Applicable Commitment Period: 36 months
      Case 19-44123-elm13 Doc 2 Filed 10/04/19                         Entered 10/04/19 14:43:28                 Page 2 of 19
Case No:
Debtor(s):    Fredorick Oneal Jackson
              Blair Kantrice Jackson



                                                        MOTION FOR VALUATION

Pursuant to Bankruptcy Rule 3012, for purposes of 11 U.S.C. § 506(a) and § 1325(a)(5) and for purposes of determination of the
amounts to be distributed to holders of secured claims who do not accept the Plan, Debtor(s) hereby move(s) the Court to value the
Collateral described in Section I, Part E.(1) and Part F of the Plan at the lesser of the value set forth therein or any value claimed on
the proof of claim. Any objection to valuation shall be filed at least seven (7) days prior to the date of the Trustee's pre-hearing
conference regarding Confirmation or shall be deemed waived.


                                                        SECTION I
                                    DEBTOR'S(S') CHAPTER 13 PLAN - SPECIFIC PROVISIONS
                                                   FORM REVISED 7/1/17

A.   PLAN PAYMENTS:
          Debtor(s) propose(s) to pay to the Trustee the sum of:
             $2,500.00     per month, months    1       to   60    .

          For a total of    $150,000.00     (estimated " Base Amount ").
          First payment is due      11/2/2019       .

          The applicable commitment period ("ACP") is        36   months.
          Monthly Disposable Income ("DI") calculated by Debtor(s) per § 1325(b)(2) is:          $0.00          .
          The Unsecured Creditors' Pool ("UCP"), which is DI x ACP, as estimated by the Debtor(s), shall be no less than:
               $0.00      .
          Debtor's(s') equity in non-exempt property, as estimated by Debtor(s) per § 1325(a)(4), shall be no less than:
               $0.00          .

B.   STATUTORY, ADMINISTRATIVE AND DSO CLAIMS:
     1.   CLERK'S FILING FEE: Total filing fees paid through the Plan, if any, are            $0.00           and shall be paid in full
          prior to disbursements to any other creditor.
     2.   STATUTORY TRUSTEE'S PERCENTAGE FEE(S) AND NOTICING FEES: Trustee's Percentage Fee(s) and any
          noticing fees shall be paid first out of each receipt as provided in General Order 2017-01 (as it may be superseded or
          amended) and 28 U.S.C. § 586(e)(1) and (2).

     3.   DOMESTIC SUPPORT OBLIGATIONS: The Debtor is responsible for paying any Post-petition Domestic Support
          Obligation directly to the DSO claimant. Pre-petition Domestic Support Obligations per Schedule "E/F" shall be paid in
          the following monthly payments:


                      DSO CLAIMANTS                           SCHED. AMOUNT            %        TERM (APPROXIMATE)              TREATMENT
                                                                                                 (MONTHS __ TO __)              $__ PER MO.

C.   ATTORNEY FEES: To          Law office of Wally Wadsworth          , total:             $3,700.00     ;
        $665.00   Pre-petition;     $3,035.00      disbursed by the Trustee.




                                                                  Page 2
      Case 19-44123-elm13 Doc 2 Filed 10/04/19                        Entered 10/04/19 14:43:28               Page 3 of 19
Case No:
Debtor(s):   Fredorick Oneal Jackson
             Blair Kantrice Jackson

D.(1) PRE-PETITION MORTGAGE ARREARAGE:

               MORTGAGEE                           SCHED.              DATE              %       TERM (APPROXIMATE)          TREATMENT
                                                  ARR. AMT        ARR. THROUGH                    (MONTHS __ TO __)
Nationstar/Mr Cooper                               $12,500.00        10/1/2019          0.00%        Month(s) 1-52                    Pro-Rata
1420 Swift Fox Dr.

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY THE TRUSTEE IN A CONDUIT CASE:

                       MORTGAGEE                                  # OF PAYMENTS            CURRENT POST-              FIRST CONDUIT
                                                                 PAID BY TRUSTEE         PETITION MORTGAGE          PAYMENT DUE DATE
                                                                                          PAYMENT AMOUNT                (MM-DD-YY)
Nationstar/Mr Cooper                                                   59 month(s)                    $1,989.97                  1/1/2020
1420 Swift Fox Dr.

D.(3) POST-PETITION MORTGAGE ARREARAGE:

               MORTGAGEE                           TOTAL           DUE DATE(S)           %       TERM (APPROXIMATE)          TREATMENT
                                                    AMT.           (MM-DD-YY)                     (MONTHS __ TO __)
Nationstar/Mr Cooper                                 $3,979.94       11/2019 -          0.00%        Month(s) 1-52                    Pro-Rata
1420 Swift Fox Dr.                                                    12/2019

E.(1) SECURED CREDITORS - PAID BY THE TRUSTEE:

A.
                 CREDITOR /                     SCHED. AMT.           VALUE             %        TERM (APPROXIMATE)          TREATMENT
                COLLATERAL                                                                        (MONTHS __ TO __)            Per Mo.

B.
                 CREDITOR /                     SCHED. AMT.           VALUE             %                                    TREATMENT
                COLLATERAL                                                                                                     Pro-rata

To the extent the value amount in E.(1) is less than the scheduled amount in E.(1), the creditor may object. In the event a creditor
objects to the treatment proposed in paragraph E.(1), the Debtor(s) retain(s) the right to surrender the Collateral to the creditor in
satisfaction of the creditor's claim.

E.(2) SECURED 1325(a)(9) CLAIMS PAID BY THE TRUSTEE - NO CRAM DOWN:

A.
                          CREDITOR /                              SCHED. AMT.           %        TERM (APPROXIMATE)          TREATMENT
                         COLLATERAL                                                               (MONTHS __ TO __)            Per Mo.

B.
                          CREDITOR /                              SCHED. AMT.           %                                    TREATMENT
                         COLLATERAL                                                                                            Pro-rata

The valuation of Collateral set out in E.(1) and the interest rate to be paid on the above scheduled claims in E.(1) and E.(2) will
be finally determined at confirmation. The allowed claim amount will be determined based on a timely filed proof of claim and
the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection to claim.

Absent any objection to the treatment described in E.(1) or E.(2), the creditor(s) listed in E.(1) and E.(2) shall be deemed to have
accepted the Plan per section 1325(a)(5)(A) of the Bankruptcy Code and to have waived its or their rights under section
1325(a)(5)(B) and (C) of the Bankruptcy Code.




                                                                 Page 3
      Case 19-44123-elm13 Doc 2 Filed 10/04/19                       Entered 10/04/19 14:43:28               Page 4 of 19
Case No:
Debtor(s):   Fredorick Oneal Jackson
             Blair Kantrice Jackson

F.   SECURED CREDITORS - COLLATERAL TO BE SURRENDERED:

                            CREDITOR /                                SCHED. AMT.           VALUE                  TREATMENT
                           COLLATERAL
NPRTO Texas, LLC                                                              $800.00           $400.00 Surrender
Necklace

Upon confirmation, pursuant to 11 U.S.C. § 1322(b)(8), the surrender of the Collateral described herein will provide for the
payment of all or part of a claim against the Debtor(s) in the amount of the value given herein.

The valuation of Collateral in F will be finally determined at confirmation. The allowed claim amount will be determined based
on a timely filed proof of claim and the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection
to claim.

The Debtor(s) request(s) that the automatic stay be terminated as to the surrendered Collateral. If there is no objection to the
surrender, the automatic stay shall terminate and the Trustee shall cease disbursements on any secured claim which is
secured by the Surrendered Collateral, without further order of the Court, on the 7th day after the date the Plan is filed. However,
the stay shall not be terminated if the Trustee or affected secured lender files an objection in compliance with paragraph 8 of the
General Order until such objection is resolved.

Nothing in this Plan shall be deemed to abrogate any applicable non-bankruptcy statutory or contractual rights of the Debtor(s).

G. SECURED CREDITORS - PAID DIRECT BY DEBTOR:

                        CREDITOR                                                   COLLATERAL                              SCHED. AMT.

EECU                                                         2014 Chevy Camaro                                                 $19,168.00
Mega Motors                                                  2008 Chevy Impala                                                  $4,000.00
Regional Acceptance Co                                       2014 Cadillac CT                                                  $19,393.00

H.   PRIORITY CREDITORS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

                               CREDITOR                                       SCHED. AMT.     TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)

I.   SPECIAL CLASS:

                               CREDITOR                                       SCHED. AMT.     TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)

JUSTIFICATION:



J.   UNSECURED CREDITORS:

                        CREDITOR                             SCHED. AMT.                              COMMENT
Acceptance Now                                                    $3,436.00
American First Finance                                              $236.00
Amsher Collection Services                                          $918.00
Aqua Finance Inc                                                  $8,170.00
Capital One Bank USA                                                $470.00
Capital One Bank USA                                                $266.00
Credit Collection Services                                          $415.00
Department Of Education/Navient                                  $47,339.00
First Premier Bank                                                  $874.00


                                                                Page 4
      Case 19-44123-elm13 Doc 2 Filed 10/04/19                          Entered 10/04/19 14:43:28                 Page 5 of 19
Case No:
Debtor(s):   Fredorick Oneal Jackson
             Blair Kantrice Jackson

First Premier Bank                                                     $530.00
I.C. System, Inc                                                       $331.00
LVNV Funding LLC/Resurgent Capital S                                   $826.00
National Credit Adjusters                                              $861.00
NCC Business Services Inc                                              $720.00
NPRTO Texas, LLC                                                       $400.00 Unsecured portion of surrendered property
Onemain                                                            $12,301.00
Security Credit Service                                              $2,001.00
Southwest Credit System                                                $735.00
Southwest Credit System                                                $267.00
United Revenue Corp                                                  $1,254.00
United Revenue Corp                                                    $482.00
Verizon Wireless/National Recovery Opera                             $3,161.00

TOTAL SCHEDULED UNSECURED:                                         $85,993.00

The Debtor's(s') estimated (but not guaranteed) payout to unsecured creditors based on the scheduled amount is ____________.
                                                                                                                     3%

General unsecured claims will not receive any payment until after the order approving the TRCC becomes final.
K.   EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

                    § 365 PARTY                        ASSUME/REJECT          CURE AMOUNT         TERM (APPROXIMATE)            TREATMENT
                                                                                                   (MONTHS __ TO __)

                                                        SECTION II
                                    DEBTOR'S(S') CHAPTER 13 PLAN - GENERAL PROVISIONS
                                                    FORM REVISED 7/1/17
A.   SUBMISSION OF DISPOSABLE INCOME:
Debtor(s) hereby submit(s) future earnings or other future income to the Trustee to pay the Base Amount.

B.   ADMINISTRATIVE EXPENSES, DSO CLAIMS & PAYMENT OF TRUSTEE'S STATUTORY PERCENTAGE FEE(S) AND
     NOTICING FEES:

The Statutory Percentage Fees of the Trustee shall be paid in full pursuant to 11 U.S.C. §§ 105(a), 1326(b)(2), and 28 U.S.C.
§ 586(e)(1)(B). The Trustee is authorized to charge and collect Noticing Fees as indicated in Section I, Part "B" hereof.

C.   ATTORNEY FEES:
Debtor's(s') Attorney Fees totaling the amount indicated in Section I, Part C, shall be disbursed by the Trustee in the amount
shown as "Disbursed By The Trustee" pursuant to this Plan and the Debtor's(s') Authorization for Adequate Protection
Disbursements ("AAPD "), if filed.

D.(1) PRE-PETITION MORTGAGE ARREARAGE:

The Pre-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed pre-petition arrearage amount and at the rate of
interest indicated in Section I, Part D.(1). To the extent interest is provided, it will be calculated from the date of the Petition. The
principal balance owing upon confirmation of the Plan on the allowed pre-petition Mortgage Arrearage amount shall be reduced
by the total adequate protection less any interest (if applicable) paid to the creditor by the Trustee. Such creditors shall retain
their liens.

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY TRUSTEE IN A CONDUIT CASE:

Current Post-Petition Mortgage Payment(s) shall be paid by the Trustee as indicated in Section I, Part D.(2), or as otherwise
provided in the General Order.




                                                                   Page 5
        Case 19-44123-elm13 Doc 2 Filed 10/04/19                       Entered 10/04/19 14:43:28                Page 6 of 19
Case No:
Debtor(s):   Fredorick Oneal Jackson
             Blair Kantrice Jackson

The Current Post-Petition Mortgage Payment(s) indicated in Section I, Part D.(2) reflects what the Debtor(s) believe(s) is/are the
periodic payment amounts owed to the Mortgage Lender as of the date of the filing of this Plan. Adjustment of the Plan Payment
and Base Amount shall be calculated as set out in the General Order, paragraph 15(c)(3).

Payments received by the Trustee for payment of the Debtor's Current Post-Petition Mortgage Payment(s) shall be deemed
adequate protection to the creditor.

Upon completion of the Plan, Debtor(s) shall resume making the Current Post-Petition Mortgage Payments required by their
contract on the due date following the date specified in the Trustee's records as the date through which the Trustee made the
last Current Post-Petition Mortgage Payment.

Unless otherwise ordered by the Court, and subject to Bankruptcy Rule 3002.1(f)-(h), if a Conduit Debtor is current on his/her
Plan Payments or the payment(s) due pursuant to any wage directive, the Mortgage Lender shall be deemed current post-petition.

D.(3) POST-PETITION MORTGAGE ARREARAGE:
The Post-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed amount and at the rate of interest indicated in
Section I, Part D.(3). To the extent interest is provided, it will be calculated from the date of the Petition.

Mortgage Lenders shall retain their liens.

E.(1)    SECURED CLAIMS TO BE PAID BY TRUSTEE:
The claims listed in Section I, Part E.(1) shall be paid by the Trustee as secured to the extent of the lesser of the allowed claim
amount (per a timely filed Proof of Claim not objected to by a party in interest) or the value of the Collateral as stated in the Plan.
Any amount claimed in excess of the value shall automatically be split and treated as unsecured as indicated in Section I, Part H
or J, per 11 U.S.C. § 506(a). Such creditors shall retain their liens on the Collateral described in Section I, Part E.(1) as set out in
11 U.S.C. § 1325(a)(5)(B)(I) and shall receive interest at the rate indicated from the date of confirmation or, if the value shown is
greater than the allowed claim amount, from the date of the Petition, up to the amount by which the claim is over-secured. The
principal balance owing upon confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate
protection payments less any interest (if applicable) paid to the creditor by the Trustee.

E.(2)    SECURED 1325(a)(9) CLAIMS TO BE PAID BY THE TRUSTEE--NO CRAM DOWN:
Claims in Section I, Part E.(2) are either debts incurred within 910 days of the Petition Date secured by a purchase money
security interest in a motor vehicle acquired for the personal use of the Debtor(s) or debts incurred within one year of the
Petition Date secured by any other thing of value.

The claims listed in Section I, Part E.(2) shall be paid by the Trustee as fully secured to the extent of the allowed amount (per a
timely filed Proof of Claim not objected to by a party in interest). Such creditors shall retain their liens on the Collateral described
in Section I, Part E.(2) until the earlier of the payment of the underlying debt determined under non-bankruptcy law or a discharge
under § 1328 and shall receive interest at the rate indicated from the date of confirmation. The principal balance owing upon
confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate protection payments paid to the
creditor by the Trustee.

To the extent a secured claim not provided for in Section I, Part D, E.(1) or E.(2) is allowed by the Court, Debtor(s) will pay the
claim direct per the contract or statute.

Each secured claim shall constitute a separate class.

F.   SATISFACTION OF CLAIM BY SURRENDER OF COLLATERAL:

The claims listed in Section I, Part F shall be satisfied as secured to the extent of the value of the Collateral , as stated in the
Plan , by surrender of the Collateral by the Debtor(s) on or before confirmation. Any amount claimed in excess of the value of the
Collateral , to the extent it is allowed, shall be automatically split and treated as indicated in Section I, Part H or J, per
11 U.S.C. § 506(a).

Each secured claim shall constitute a separate class.




                                                                  Page 6
      Case 19-44123-elm13 Doc 2 Filed 10/04/19                          Entered 10/04/19 14:43:28                 Page 7 of 19
Case No:
Debtor(s):   Fredorick Oneal Jackson
             Blair Kantrice Jackson

G. DIRECT PAYMENTS BY DEBTOR(S):
Payments on all secured claims listed in Section I, Part G shall be disbursed by the Debtor(s) to the claimant in accordance with
the terms of their agreement or any applicable statute, unless otherwise provided in Section III, "Nonstandard Provisions."

No direct payment to the IRS from future income or earnings in accordance with 11 U.S.C. § 1322(a)(1) will be permitted.

Each secured claim shall constitute a separate class.

H.   PRIORITY CLAIMS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

Failure to object to confirmation of this Plan shall not be deemed acceptance of the "SCHED. AMT." shown in Section I, Part H.
The claims listed in Section I, Part H shall be paid their allowed amount by the Trustee, in full, pro-rata, as priority claims, without
interest.

I.   CLASSIFIED UNSECURED CLAIMS:
Classified unsecured claims shall be treated as allowed by the Court.

J.   GENERAL UNSECURED CLAIMS TIMELY FILED:
All other allowed claims not otherwise provided for herein shall be designated general unsecured claims.
K.   EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

As provided in § 1322(b)(7) of the Bankruptcy Code, the Debtor(s) assume(s) or reject(s) the executory contracts or unexpired
leases with parties as indicated in Section I, Part K.

Assumed lease and executory contract arrearage amounts shall be disbursed by the Trustee as indicated in Section I, Part K.

L.   CLAIMS TO BE PAID:
"TERM (APPROXIMATE)" as used in this Plan states the estimated number of months from the Petition Date required to fully pay
the allowed claim. If adequate protection payments have been authorized and made, they will be applied to principal as to both
under-secured and fully secured claims and allocated between interest and principal as to over-secured claims. Payment
pursuant to this Plan will only be made on statutory, secured, administrative, priority and unsecured claims that are allowed or,
pre-confirmation, that the Debtor(s) has/have authorized in a filed Authorization for Adequate Protection Disbursements.

M. ADDITIONAL PLAN PROVISIONS:
Any additional Plan provisions shall be set out in Section III, "Nonstandard Provisions."

N.   POST-PETITION NON-ESCROWED AD VALOREM (PROPERTY) TAXES AND INSURANCE:
Whether the Debtor is a Conduit Debtor or not, if the regular payment made by the Debtor to a Mortgage Lender or any other
lienholder secured by real property does not include an escrow for the payment of ad valorem (property) taxes or insurance, the
Debtor is responsible for the timely payment of post-petition taxes directly to the tax assessor and is responsible for maintaining
property insurance as required by the mortgage security agreement, paying all premiums as they become due directly to the
insurer. If the Debtor fails to make these payments, the mortgage holder may, but is not required to, pay the taxes and/or the
insurance. If the mortgage holder pays the taxes and/or insurance, the mortgage holder may file, as appropriate, a motion for
reimbursement of the amount paid as an administrative claim or a Notice of Payment Change by Mortgage Lender or a Notice of
Fees, Expenses, and Charges.

O. CLAIMS NOT FILED:

A claim not filed with the Court will not be paid by the Trustee post-confirmation regardless of its treatment in Section I or on the
AAPD.

P.   CLAIMS FOR PRE-PETITION NON-PECUNIARY PENALTIES, FINES, FORFEITURES, MULTIPLE, EXEMPLARY OR
     PUNITIVE DAMAGES:

Any unsecured claim for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages, expressly
including an IRS penalty to the date of the petition on unsecured and/or priority claims, shall be paid only a pro-rata share of any
funds remaining after all other unsecured claims, including late filed claims, have been paid in full.




                                                                   Page 7
      Case 19-44123-elm13 Doc 2 Filed 10/04/19                         Entered 10/04/19 14:43:28                 Page 8 of 19
Case No:
Debtor(s):   Fredorick Oneal Jackson
             Blair Kantrice Jackson

Q. CLAIMS FOR POST-PETITION PENALTIES AND INTEREST:
No interest, penalty, or additional charge shall be allowed on any pre-petition claims subsequent to the filing of the petition,
unless expressly provided herein.

R.   BUSINESS CASE OPERATING REPORTS:

Upon the filing of the Trustee's 11 U.S.C. § 1302(c) Business Case Report, business Debtors are no longer required to file
operating reports with the Trustee, unless the Trustee requests otherwise. The filing of the Trustee's 11 U.S.C. § 1302(c)
Business Case Report shall terminate the Trustee's duties but not the Trustee's right to investigate or monitor the Debtor's(s')
business affairs, assets or liabilities.

S.   NO TRUSTEE'S LIABILITY FOR DEBTOR'S POST-CONFIRMATION OPERATION AND BAR DATE FOR CLAIMS FOR
     PRE-CONFIRMATION OPERATIONS:

The Trustee shall not be liable for any claim arising from the post-confirmation operation of the Debtor's(s') business. Any
claims against the Trustee arising from the pre-confirmation operation of the Debtor's(s') business must be filed with the
Bankruptcy Court within sixty (60) days after entry by the Bankruptcy Court of the Order of Confirmation or be barred.

T.   DISPOSAL OF DEBTOR'S NON-EXEMPT PROPERTY; RE-VESTING OF PROPERTY; NON-LIABILITY OF TRUSTEE FOR
     PROPERTY IN POSSESSION OF DEBTOR WHERE DEBTOR HAS EXCLUSIVE RIGHT TO USE, SELL, OR LEASE IT; AND
     TRUSTEE PAYMENTS UPON POST CONFIRMATION CONVERSION OR DISMISSAL:

Debtor(s) shall not dispose of or encumber any non-exempt property or release or settle any lawsuit or claim by Debtor(s), prior
to discharge, without consent of the Trustee or order of the Court after notice to the Trustee and all creditors.

Property of the estate shall not vest in the Debtor until such time as a discharge is granted or the Case is dismissed or closed
without discharge. Vesting shall be subject to all liens and encumbrances in existence when the Case was filed and all valid
post-petition liens, except those liens avoided by court order or extinguished by operation of law. In the event the Case is
converted to a case under chapter 7, 11, or 12 of the Bankruptcy Code, the property of the estate shall vest in accordance with
applicable law. After confirmation of the Plan, the Trustee shall have no further authority, fiduciary duty or liability regarding the
use, sale, insurance of or refinance of property of the estate except to respond to any motion for the proposed use, sale, or
refinance of such property as required by the applicable laws and/or rules. Prior to any discharge or dismissal, the Debtor(s)
must seek approval of the court to purchase, sell, or refinance real property.

Upon dismissal of the Case post confirmation, the Trustee shall disburse all funds on hand in accordance with this Plan. Upon
conversion of the Case, any balance on hand will be disbursed by the Trustee in accordance with applicable law.

U.   ORDER OF PAYMENT:

Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee after the entry of an
order confirming the Chapter 13 Plan, whether pursuant to this Plan or a modification thereof, will be paid in the order set out
below, to the extent a creditor's claim is allowed or the disbursement is otherwise authorized. Each numbered paragraph below
is a level of payment. All disbursements which are in a specified monthly amount are referred to as "per mo." At the time of any
disbursement, if there are insufficient funds on hand to pay any per mo payment in full, claimant(s) with a higher level of payment
shall be paid any unpaid balance owed on a per mo payment plus the current per mo payment owed to that same claimant, in
full, before any disbursement to a claimant with a lower level of payment. If multiple claimants are scheduled to receive per mo
payments within the same level of payment and there are insufficient funds to make those payments in full, available funds will
be disbursed to the claimants within that level on a pro-rata basis. Claimants with a higher level of payment which are
designated as receiving pro-rata payments shall be paid, in full, before any disbursements are made to any claimant with a
lower level of payment.

1st -- Clerk's Filing Fee and Trustee's Percentage Fee(s) and Noticing Fees in B.(1) and B.(2) and per statutory provisions will
be paid in full.

2nd -- Current Post-Petition Mortgage Payments (Conduit) in D.(2) and as adjusted according to the General Order, which must
be designated to be paid per mo.

3rd -- Creditors listed in E.(1)(A) and E.(2)(A), which must be designated to be paid per mo, and Domestic Support Obligations
("DSO") in B.(3), which must be designated to be paid per mo.




                                                                  Page 8
      Case 19-44123-elm13 Doc 2 Filed 10/04/19                           Entered 10/04/19 14:43:28              Page 9 of 19
Case No:
Debtor(s):   Fredorick Oneal Jackson
             Blair Kantrice Jackson

4th -- Attorney Fees in C, which must be designated to be paid pro-rata.

5th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid per mo.

6th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid pro-rata.

7th -- Arrearages owed on Executory Contracts and Unexpired Leases in K, which must be designated to be paid per mo.

8th -- Any Creditors listed in D.(1), if designated to be paid per mo.

9th -- Any Creditors listed in D.(1), if designated to be paid pro-rata and/or Creditors listed in E.(1)(B) or E.(2)(B), which must be
designated to be paid pro-rata.

10th -- All amounts allowed pursuant to a Notice of Fees, Expenses and Charges, which will be paid pro-rata.
11th -- Priority Creditors Other than Domestic Support Obligations ("Priority Creditors") in H, which must be designated to be
paid pro-rata.

12th -- Special Class in I, which must be designated to be paid per mo.

13th -- Unsecured Creditors in J, other than late filed or penalty claims, which must be designated to be paid pro-rata.

14th -- Late filed claims by Secured Creditors in D.(1), D.(2), D.(3), E.(1) and E.(2), which must be designated to be paid pro-rata,
unless other treatment is authorized by the Court.

15th -- Late filed claims for DSO or filed by Priority Creditors in B.(3) and H, which must be designated to be paid pro-rata.

16th -- Late filed claims by Unsecured Creditors in J, which must be designated to be paid pro-rata.

17th -- Unsecured claims for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages,
expressly including an IRS penalty to the date of the petition on unsecured and/or priority claims. These claims must be
designated to be paid pro-rata.


V.   POST-PETITION CLAIMS:
Claims filed under § 1305 of the Bankruptcy Code shall be paid as allowed. To the extent necessary, Debtor(s) will modify this Plan.

W. TRUSTEE'S RECOMMENDATION CONCERNING CLAIMS ("TRCC") PROCEDURE:
See the provisions of the General Order regarding this procedure.




                                                                  Page 9
     Case 19-44123-elm13 Doc 2 Filed 10/04/19                       Entered 10/04/19 14:43:28               Page 10 of 19
Case No:
Debtor(s):   Fredorick Oneal Jackson
             Blair Kantrice Jackson

                                                         SECTION III
                                                   NONSTANDARD PROVISIONS

The following nonstandard provisions, if any, constitute terms of this Plan. Any nonstandard provision placed elsewhere in the
Plan is void.
None.
I, the undersigned, hereby certify that the Plan contains no nonstandard provisions other than those set out in this final paragraph.

/s/ Wally W. Wadsworth
Wally W. Wadsworth, Debtor's(s') Attorney                                 Debtor (if unrepresented by an attorney)


Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) is respectfully submitted.

/s/ Wally W. Wadsworth                                                    MS 100542
Wally W. Wadsworth, Debtor's(s') Counsel                                  State Bar Number




                                                               Page 10
     Case 19-44123-elm13 Doc 2 Filed 10/04/19                       Entered 10/04/19 14:43:28               Page 11 of 19
Case No:
Debtor(s):   Fredorick Oneal Jackson
             Blair Kantrice Jackson



                                                    CERTIFICATE OF SERVICE

I, the undersigned, hereby certify that the foregoing Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) was served on
the following entities either by Electronic Service or by First Class Mail, Postage Pre-paid on the   4th day of October, 2019       :

(List each party served, specifying the name and address of each party)


Dated:             October 4, 2019                                        /s/ Wally W. Wadsworth
                                                                          Wally W. Wadsworth, Debtor's(s') Counsel

Acceptance Now                                   Attorney General of Texas- Child                 EECU
xxxxxxxxxxxxxxxxxxxx0502                         Support                                          xxxxxx0001
5501 Headquarters Dr                             Bankruptcy Reporting Contact                     1617 W 7th St
Plano, TX 75024                                  OAG- CSD- Mail Cod 38                            Fort Worth, TX 76101
                                                 PO Box 12017
                                                 Austin, TX 78711-2017

AES/Blue Ridge Funding                           Capital One Bank USA                             First Premier Bank
xxxxxxxxxxxx0002                                 xxxxxxxxxxxx4832                                 xxxxxxxxxxxx0424
P.O. Box 61047                                   15000 Capital One Dr                             601 S Minnesota Ave
Harrisburg, PA 17106                             Richmond, VA 23238                               Sioux Falls, SD 57104



American First Finance                           Capital One Bank USA                             First Premier Bank
xxxxxxxxxxxx0001                                 xxxxxxxxxxxx5468                                 xxxxxxxxxxxx7352
7330 W. 33rd Street                              15000 Capital One Dr                             601 S Minnesota Ave
Wichita, KS 67205                                Richmond, VA 23238                               Sioux Falls, SD 57104



Amsher Collection Services                       Credit Collection Services                       First Progress/First Equity
xxxx6772                                         xxxx1047                                         xxxxxxxxxxxx5177
4524 Southlake Parkway                           P.O. Box 607                                     P.O. Box 9053
Hoover, AL 35244                                 Norwood, MA 02062                                Johnson City, TN 37615



Aqua Finance Inc                                 Credit One Bank N.A.                             Fredorick Oneal Jackson
xxxxxx0847                                       xxxxxxxxxxxx8057                                 1420 Swift Fox Drive
2600 Pine Ridge Blvd                             P.O. Box 98875                                   Lancaster, TX 75134
Wausau, WI 54401                                 Las Vegas, NV 89193



Attorney General of Texas                        Department Of Education/Navient                  I.C. System, Inc
Collections Div/ Bankruptcy Sec                  xxxxxxxxxxxxxxxxxxxxxxxxx0715                    xxxxx9669
P O Box 12548                                    P.O. Box 9635                                    P.O. Box 64378
Austin, TX 78711-2548                            Wilkes Barre, PA 18773                           Saint Paul, MN 55164




                                                               Page 11
     Case 19-44123-elm13 Doc 2 Filed 10/04/19           Entered 10/04/19 14:43:28   Page 12 of 19
Case No:
Debtor(s):   Fredorick Oneal Jackson
             Blair Kantrice Jackson

Internal Revenue Service               NCC Business Services Inc            Synchrony Bank/JCPenney
Special Procedures - Insovlency        xxx5123                              xxxxxxxxxxxx3272
PO Box 7346                            P.O. Box 24739                       P.O. Box 965007
Philadelphia, PA 19101-7346            Jacksonville, FL 32241               Orlando, FL 32896



LVNV Funding LLC/Resurgent Capital     NPRTO Texas, LLC                     Texas Alcoholic Beverage Commission
S                                      256 W. Data Drive                    Licenses and Permit Division
xxxxxxxxxxxx0278                       Draper, Utah 84020                   PO Box 13127
PO Box 10497                                                                Austin, TX 78711-3127
Greenville, SC 29603


Majr Financial Corporation             Onemain                              Texas Comptroller of Public Accounts
xxxx9944                               xxxxxxxxxxxxx6165                    PO Box 13528
7951 W Mississippi                     P.O. Box 1010                        Capitol Station
Lakewood, CO 80226                     Evansville, IN 47706                 Austin, Texas 78711-3528



Mega Motors                            Pacific Union Financial              Texas Workforce Commission
6560 CF Hawn Frwy                      xxxxxxxxx9362                        PO Box 149352
Dallas, TX 75217                       350 Highland                         Austin, TX. 78714-9352
                                       Houston, TX 77067



Miracle Finance                        Regional Acceptance Co               United Revenue Corp
x9474                                  xxxx-xxxx1601                        xxx9729
213 W Hwy 67                           3608 Preston Rd                      204 Billings St Ste 120
Duncanville, TX 75137                  Plano, TX 75093                      Arlington, TX 76010



National Credit Adjusters              Security Credit Service              United Revenue Corp
xxxxxxx0506                            xxx2056                              xxx3864
P.O. Box 550                           306 Enterprise Drive                 204 Billings St Ste 120
Hutchinson, KS 67504                   Oxford, MS 38655                     Arlington, TX 76010



Nationstar/Mr Cooper                   Southwest Credit System              United States Attorney General
xxxxxx7724                             xxxx3708                             Department of Justice
8950 Cypress Waters Blvd               4120 International Parkway           Washington, DC 20001
Coppell, TX 75019                      Carrollton, TX 75007



Navient                                Southwest Credit System              United States Trustee
xxxxxxxxxxxxxxxxxxx1117                xxxx0453                             1100 Commerce , Room9C60
123 S Justison St                      4120 International Parkway           Dallas, TX 75242-9998
Wilmington, DE 19801                   Carrollton, TX 75007




                                                   Page 12
     Case 19-44123-elm13 Doc 2 Filed 10/04/19   Entered 10/04/19 14:43:28   Page 13 of 19
Case No:
Debtor(s):   Fredorick Oneal Jackson
             Blair Kantrice Jackson

US Department Of Education/GLELSI
xxxxxxxxxxxx8581
2401 International Lane
Madison, WI 53704



Verizon Wireless/National Recovery
Opera
xxxxxxxxxx0001
P.O. Box 26055
Minneapolis, MN 55426


Webbank/Fingerhut
xxxxxxxxxxxx5663
6250 Ridgewood Road
Saint Cloud, MN 56303



Wells Fargo Bank/Credit Bureau
Dispute
xxxxxxxxxxxx6796
P.O. Box 10347
Des Moines, IA 50306


Westlake Financial Services
xxx7756
4751 Wilshire Blvd Ste 1
Los Angeles, CA 90010




                                           Page 13
      Case 19-44123-elm13 Doc 2 Filed 10/04/19                          Entered 10/04/19 14:43:28                    Page 14 of 19
Law Office of Wally W. Wadsworth
606 W. Wheatland Rd.
Suite 107
Duncanville, TX. 75116

Bar Number: MS 100542
Phone: (972) 298-3100
                                           IN THE UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF TEXAS
                                                      FORT WORTH DIVISION
                                                             Revised 10/1/2016

IN RE: Fredorick Oneal Jackson                     xxx-xx-2059      §      CASE NO:
       1420 Swift Fox Drive                                         §
       Lancaster, TX 75134                                          §
                                                                    §
                                                                    §

        Blair Kantrice Jackson                     xxx-xx-4279
        1420 Swift Fox Drive
        Lancaster, TX 75134




                                  Debtor(s)


AUTHORIZATION FOR ADEQUATE PROTECTION DISBURSEMENTS                                                        10/3/2019
                                                                                                    DATED:________________
The undersigned Debtor(s) hereby request that payments received by the Trustee prior to confirmation be disbursed as
indicated below:

 Periodic Payment Amount                                                                                                              $2,500.00
 Disbursements                                                                                    First (1)                  Second (2) (Other)
 Account Balance Reserve                                                                            $5.00               $5.00 carried forward

 Trustee Percentage Fee                                                                           $168.41                              $168.75
 Filing Fee                                                                                         $0.00                                $0.00
 Noticing Fee                                                                                     $129.15                                $0.00

 Subtotal Expenses/Fees                                                                           $302.56                              $168.75
 Available for payment of Adequate Protection, Attorney Fees and
 Current Post-Petition Mortgage Payments:                                                       $2,197.44                            $2,331.25


CREDITORS SECURED BY VEHICLES (CAR CREDITORS):
                                                                                                                Adequate              Adequate
                                                                           Scheduled            Value of        Protection           Protection
 Name                                 Collateral                             Amount            Collateral      Percentage       Payment Amount

                                    Total Adequate Protection Payments for Creditors Secured by Vehicles:                                 $0.00

CURRENT POST-PETITION MORTGAGE PAYMENTS (CONDUIT):

                                                                                              Scheduled          Value of
 Name                                 Collateral                            Start Date          Amount          Collateral      Payment Amount
 Nationstar/Mr Cooper                 1420 Swift Fox Dr.                    1/1/2020         $222,017.21      $237,740.00              $1,989.97

                                          Payments for Current Post-Petition Mortgage Payments (Conduit):                             $1,989.97




Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
        Case 19-44123-elm13 Doc 2 Filed 10/04/19                        Entered 10/04/19 14:43:28                Page 15 of 19
Case No:
Debtor(s):   Fredorick Oneal Jackson
             Blair Kantrice Jackson

 CREDITORS SECURED BY COLLATERAL OTHER THAN A VEHICLE:
                                                                                                            Adequate           Adequate
                                                                            Scheduled          Value of     Protection        Protection
   Name                                Collateral                             Amount          Collateral   Percentage    Payment Amount

                Total Adequate Protection Payments for Creditors Secured by Collateral other than a vehicle:                       $0.00

                                                TOTAL PRE-CONFIRMATION PAYMENTS

 First Month Disbursement (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13 Trustee
 Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                         $0.00
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                              $0.00
      Debtor's Attorney, per mo:                                                                                              $2,197.44
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                   $0.00

 Disbursements starting month 2 (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13
 Trustee Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                     $1,989.97
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                              $0.00
      Debtor's Attorney, per mo:                                                                                               $341.28
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                   $0.00



 Order of Payment:
 Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee prior to entry of an
 order confirming the Chapter 13 Plan will be paid in the order set out above. All disbursements which are in a specified monthly
 amount are referred to as "per mo". At the time of any disbursement, if there are insufficient funds on hand to pay any per mo
 payment in full, claimant(s) with a higher level of payment shall be paid any unpaid balance owed on the per mo payment plus
 the current per mo payment owed to that same claimant, in full, before any disbursement to a claimant with a lower level of
 payment. Other than the Current Post-Petition Mortgage Payments, the principal balance owing upon confirmation of the Plan on
 the allowed secured claim shall be reduced by the total of adequate protection payments, less any interest (if applicable), paid to
 the creditor by the Trustee.



 DATED:________________________
         10/4/2019

 /s/ Wally W. Wadsworth
 Attorney for Debtor(s)




 Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
       Case 19-44123-elm13 Doc 2 Filed 10/04/19                   Entered 10/04/19 14:43:28        Page 16 of 19
                                        UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF TEXAS
                                              FORT WORTH DIVISION

  IN RE: Fredorick Oneal Jackson                                                  CASE NO.
                                      Debtor


          Blair Kantrice Jackson                                                  CHAPTER    13
                                    Joint Debtor

                                                   CERTIFICATE OF SERVICE


    I, the undersigned, hereby certify that on October 4, 2019, a copy of the attached Chapter 13 Plan, with any
attachments, was served on each party in interest listed below, by placing each copy in an envelope properly addressed,
postage fully prepaid in compliance with Local Rule 9013 (g).




                                   /s/ Wally W. Wadsworth
                                   Wally W. Wadsworth
                                   Bar ID:MS 100542
                                   Law Office of Wally W. Wadsworth
                                   606 W. Wheatland Rd.
                                   Suite 107
                                   Duncanville, TX. 75116
                                   (972) 298-3100


Acceptance Now                                 Aqua Finance Inc                         Capital One Bank USA
xxxxxxxxxxxxxxxxxxxx0502                       xxxxxx0847                               xxxxxxxxxxxx5468
5501 Headquarters Dr                           2600 Pine Ridge Blvd                     15000 Capital One Dr
Plano, TX 75024                                Wausau, WI 54401                         Richmond, VA 23238



AES/Blue Ridge Funding                         Attorney General of Texas                Credit Collection Services
xxxxxxxxxxxx0002                               Collections Div/ Bankruptcy Sec          xxxx1047
P.O. Box 61047                                 P O Box 12548                            P.O. Box 607
Harrisburg, PA 17106                           Austin, TX 78711-2548                    Norwood, MA 02062



American First Finance                         Attorney General of Texas- Child         Credit One Bank N.A.
xxxxxxxxxxxx0001                               Support                                  xxxxxxxxxxxx8057
7330 W. 33rd Street                            Bankruptcy Reporting Contact             P.O. Box 98875
Wichita, KS 67205                              OAG- CSD- Mail Cod 38                    Las Vegas, NV 89193
                                               PO Box 12017
                                               Austin, TX 78711-2017

Amsher Collection Services                     Capital One Bank USA                     Department Of Education/Navient
xxxx6772                                       xxxxxxxxxxxx4832                         xxxxxxxxxxxxxxxxxxxxxxxxx0715
4524 Southlake Parkway                         15000 Capital One Dr                     P.O. Box 9635
Hoover, AL 35244                               Richmond, VA 23238                       Wilkes Barre, PA 18773
       Case 19-44123-elm13 Doc 2 Filed 10/04/19                   Entered 10/04/19 14:43:28     Page 17 of 19
                                       UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                             FORT WORTH DIVISION

  IN RE: Fredorick Oneal Jackson                                               CASE NO.
                                     Debtor


          Blair Kantrice Jackson                                               CHAPTER    13
                                   Joint Debtor

                                                  CERTIFICATE OF SERVICE
                                                     (Continuation Sheet #1)

EECU                                          LVNV Funding LLC/Resurgent Capital S   NCC Business Services Inc
xxxxxx0001                                    xxxxxxxxxxxx0278                       xxx5123
1617 W 7th St                                 PO Box 10497                           P.O. Box 24739
Fort Worth, TX 76101                          Greenville, SC 29603                   Jacksonville, FL 32241



First Premier Bank                            Majr Financial Corporation             NPRTO Texas, LLC
xxxxxxxxxxxx0424                              xxxx9944                               256 W. Data Drive
601 S Minnesota Ave                           7951 W Mississippi                     Draper, Utah 84020
Sioux Falls, SD 57104                         Lakewood, CO 80226



First Premier Bank                            Mega Motors                            Onemain
xxxxxxxxxxxx7352                              6560 CF Hawn Frwy                      xxxxxxxxxxxxx6165
601 S Minnesota Ave                           Dallas, TX 75217                       P.O. Box 1010
Sioux Falls, SD 57104                                                                Evansville, IN 47706



First Progress/First Equity                   Miracle Finance                        Pacific Union Financial
xxxxxxxxxxxx5177                              x9474                                  xxxxxxxxx9362
P.O. Box 9053                                 213 W Hwy 67                           350 Highland
Johnson City, TN 37615                        Duncanville, TX 75137                  Houston, TX 77067



Fredorick Oneal Jackson                       National Credit Adjusters              Regional Acceptance Co
1420 Swift Fox Drive                          xxxxxxx0506                            xxxx-xxxx1601
Lancaster, TX 75134                           P.O. Box 550                           3608 Preston Rd
                                              Hutchinson, KS 67504                   Plano, TX 75093



I.C. System, Inc                              Nationstar/Mr Cooper                   Security Credit Service
xxxxx9669                                     xxxxxx7724                             xxx2056
P.O. Box 64378                                8950 Cypress Waters Blvd               306 Enterprise Drive
Saint Paul, MN 55164                          Coppell, TX 75019                      Oxford, MS 38655



Internal Revenue Service                      Navient                                Southwest Credit System
Special Procedures - Insovlency               xxxxxxxxxxxxxxxxxxx1117                xxxx3708
PO Box 7346                                   123 S Justison St                      4120 International Parkway
Philadelphia, PA 19101-7346                   Wilmington, DE 19801                   Carrollton, TX 75007
       Case 19-44123-elm13 Doc 2 Filed 10/04/19                   Entered 10/04/19 14:43:28    Page 18 of 19
                                       UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                             FORT WORTH DIVISION

  IN RE: Fredorick Oneal Jackson                                               CASE NO.
                                     Debtor


          Blair Kantrice Jackson                                               CHAPTER    13
                                   Joint Debtor

                                                  CERTIFICATE OF SERVICE
                                                     (Continuation Sheet #2)

Southwest Credit System                       United States Attorney General
xxxx0453                                      Department of Justice
4120 International Parkway                    Washington, DC 20001
Carrollton, TX 75007



Synchrony Bank/JCPenney                       United States Trustee
xxxxxxxxxxxx3272                              1100 Commerce , Room9C60
P.O. Box 965007                               Dallas, TX 75242-9998
Orlando, FL 32896



Texas Alcoholic Beverage Commission           US Department Of Education/GLELSI
Licenses and Permit Division                  xxxxxxxxxxxx8581
PO Box 13127                                  2401 International Lane
Austin, TX 78711-3127                         Madison, WI 53704



Texas Comptroller of Public Accounts          Verizon Wireless/National Recovery
PO Box 13528                                  Opera
Capitol Station                               xxxxxxxxxx0001
Austin, Texas 78711-3528                      P.O. Box 26055
                                              Minneapolis, MN 55426


Texas Workforce Commission                    Webbank/Fingerhut
PO Box 149352                                 xxxxxxxxxxxx5663
Austin, TX. 78714-9352                        6250 Ridgewood Road
                                              Saint Cloud, MN 56303



United Revenue Corp                           Wells Fargo Bank/Credit Bureau
xxx9729                                       Dispute
204 Billings St Ste 120                       xxxxxxxxxxxx6796
Arlington, TX 76010                           P.O. Box 10347
                                              Des Moines, IA 50306


United Revenue Corp                           Westlake Financial Services
xxx3864                                       xxx7756
204 Billings St Ste 120                       4751 Wilshire Blvd Ste 1
Arlington, TX 76010                           Los Angeles, CA 90010
       Case 19-44123-elm13 Doc 2 Filed 10/04/19               Entered 10/04/19 14:43:28         Page 19 of 19


                                     UNITED STATES BANKRUPTCY COURT
                                        NORTHERN DISTRICT OF TEXAS
                                           FORT WORTH DIVISION

  IN RE:   Fredorick Oneal Jackson                                           CASE NO.
           Blair Kantrice Jackson
                                                                             CHAPTER     13

                                                Certificate of Service


The Amended Chapter 13 Trustee Payment Plan was serviced on all parties via U.S. Postal Service as listed on the Matrix
on record with the Court; with the exception of those parties who receive electronic notice.

Blair Kantrice Jackson
1420 Swift Fox Drive
Lancaster, TX 75134




Fredorick Oneal Jackson
1420 Swift Fox Drive
Lancaster, TX 75134
